DETAILED ACTION
This office action is in response to RCE filed on 05/11/2022.
Claims 2-9 are pending of which claims 2 is independent claims, and claims 1 and  10-17 are canceled.
This application is examined under the first inventor to file provisions of the AIA .

Information disclosure
IDS filed  on 11/12/2019, 08/18/2020,12/15/2020, 12/22/2020, 03/04/2021, 08/16/2021, 12/14/2021, and 05/12/2022 is considered.
Allowable Subject Matter
Claims 2-9 are allowed.
The following is  the reason for allowing this application: the disclosures of  the prior arts used in the office action  taken individually or in combination with other prior arts fail to particularly disclose, fairly suggest or render obvious limitations dealing with a relay discovery information including a first identifier (ID) of the relay equipment and a second identifier (ID) of the serving cell of the relay equipment, and  a processor of a remote terminal configured to measure sidelink channel quality for selection of the relay equipment.

Claims 1, and 3-10 are allowable over the prior art since none of the prior art taken individually or in combination fails to particularly disclose, fairly suggest, or render obvious the following italicized limitations in combination with other limitations recited in the claims:

In Claim 2,    “… a transmitter configured to transmit request information to a relay equipment for unicast traffic communication with a serving cell of the relay equipment; a receiver configured to receive relay discovery information transmitted by relay equipment, the relay discovery information including a first identifier (ID) of the relay equipment and a second identifier (ID) of the serving cell of the relay equipment; and a processor configured to measure sidelink channel quality for selection of the relay equipment, wherein, the processor is further configured to report a first ID of the selected relay equipment, a second cell ID of the serving cell where the selected relay equipment is located, and a measurement result corresponding to the selected relay equipment to an eNB” as specified in claim 2.  


first transmit sector and the first receive sector is greater than or equal to a first preset value” as specified in claim 20. 

The following is a showing of the closest prior art and how the claims of the instant application are allowable over these references:

Zisimopoulos (US Pub. No. 20160286471) discloses selection of ProSe relay candidate. However the disclosure of  Zisimopoulos taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with a transmitter configured to transmit request information to a relay equipment for unicast traffic communication with a serving cell of the relay equipment; a receiver configured to receive relay discovery information transmitted by relay equipment, the relay discovery information including a first identifier (ID) of the relay equipment and a second identifier (ID) of the serving cell of the relay equipment; and a processor configured to measure sidelink channel quality for selection of the relay equipment as claimed in claim 2 in combination with other limitations recited as specified in claim 2.

Xu(US Pub. No. 20180139682) discloses  selection of a temporary relay UE among candidate relay UEs. However the disclosure of  Xu taken individually or in combination with other prior art fail to particularly disclose, fairly suggest or render obvious the above italicized limitations dealing with configured to report a first ID of the selected relay equipment, a second cell ID of the serving cell where the selected relay equipment is located, and a measurement result corresponding to the selected relay equipment to an eNB as claimed in claim 2 in combination with other limitations recited as specified in claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


//DEBEBE A ASEFA/ Examiner, Art Unit 2476                                                                                                                                                                                                       


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476